DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 6 is newly added.  Claims 1-6 are pending where claim 1 has been amended.  Claims 2-5 are withdrawn from consideration and claims 1 and 6 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 (from which instant claim 6 depends) recites the limitation “wherein, when a can height of a can body, formed of the aluminum alloy sheet by a DI-formation a neck formation, is measured along its entire circumference, a difference between a maximum value and a minimum value of the can height is 0.080 mm or smaller.” This limitation is indefinite because the dimensions of an 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013023757 to Yokoi et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Yokoi discloses aluminum alloy sheets lying within the instantly claimed ranges, such as alloy A comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Yokoi A wt%
Lies within?
Si
0.05-0.60
0.26
Yes
Fe
0.05-0.80
0.50
Yes
Cu
0.05-0.25
0.19
Yes
Mn
0.80-1.50
0.98
Yes
Mg
0.80-1.50
1.13
Yes
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 2.0% (within the claimed range of 2.0% or less) and wherein a value obtained by subtracting the 45° earing rate from a 0-180° earing rate of the cup formed by the first drawing of the aluminum alloy sheet is 0.2% (within the claimed range of -1.0% or more and 2.0% or less)

Regarding the limitation “wherein, when a can height of a can body, formed of the aluminum alloy sheet by a DI-formation a neck formation, is measured along its entire circumference, a difference between a maximum value and a minimum value of the can height is 0.080 mm or smaller,” this limitation is indefinite as set forth above as the limitation is dependent on the particulars of forming the can, not the aluminum alloy sheet itself.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the aluminum alloy sheet of Yokoi would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the aluminum alloy sheet of Yokoi has the same or substantially the same composition, structure, and method of manufacture.   Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015140833 A1 to Suzuki (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Suzuki discloses aluminum alloy sheets lying within the instantly claimed ranges, such as alloy A comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Suzuki A wt%
Lies within?
Si
0.05-0.60
0.33
Yes
Fe
0.05-0.80
0.44
Yes
Cu
0.05-0.25
0.21
Yes

0.80-1.50
0.90
Yes
Mg
0.80-1.50
1.12
Yes
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 1.8% (within the claimed range of 2.0% or less) 
(Suzuki, abstract, tables 1-3, alloy A, page 9 line 349 – page 12 line 466).
Regarding the limitation “a value obtained by subtracting the 45° earing rate from a 0-180° earing rate of the cup formed by the first drawing of the aluminum alloy sheet is -1.0% or more and 2.0% or less,” and “wherein, when a can height of a can body, formed of the aluminum alloy sheet by a DI-formation a neck formation, is measured along its entire circumference, a difference between a maximum value and a minimum value of the can height is 0.080 mm or smaller,” the latter limitation is indefinite as set forth above as the limitation is dependent on the particulars of forming the can, not the aluminum alloy sheet itself.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the aluminum alloy sheet of Suzuki would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the aluminum alloy sheet of Suzuki has the same or substantially the same composition, structure, and method of manufacture.   Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 6, the aluminum alloy sheet of Suzuki may be formed into a DI-formed can body (Suzuki, page 1 lines 13-22).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH10310837 to Shoji (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Shoji discloses aluminum alloy sheets lying within the instantly claimed ranges, such as alloy A comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Shoji A wt%
Lies within?
Si
0.05-0.60
0.24
Yes
Fe
0.05-0.80
0.38
Yes
Cu
0.05-0.25
0.20
Yes
Mn
0.80-1.50
1.00
Yes
Mg
0.80-1.50
1.25
Yes
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 1.4% (within the claimed range of 2.0% or less) 
(Shoji, abstract, tables 1-2, alloy A, para [0024-0030]).
Regarding the limitation “a value obtained by subtracting the 45° earing rate from a 0-180° earing rate of the cup formed by the first drawing of the aluminum alloy sheet is -1.0% or more and 2.0% or less,” and “wherein, when a can height of a can body, formed of the aluminum alloy sheet by a DI-formation a neck formation, is measured along its entire circumference, a difference between a maximum value and a minimum value of the can height is 0.080 mm or smaller,” the latter limitation is indefinite as set forth above as the limitation is dependent on the particulars of forming the can, not the aluminum alloy sheet itself.  Regardless, when the structure recited in the reference is substantially 
Regarding claim 6, the aluminum alloy sheet of Shoji may be formed into a DI-formed can body (Shoji, para [0025]).
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
Applicant argues that Yokoi is directed to a can lid whereas instant claim 1 is directed to a can body.  This is not found persuasive because both Yokoi and instant claim 1 are directed to an aluminum alloy sheet.
Applicant argues that Yokoi does not teach the limitation “wherein, when a can height of a can body, formed of the aluminum alloy sheet by a DI-formation a neck formation, is measured along its entire circumference, a difference between a maximum value and a minimum value of the can height is 0.080 mm or smaller.” This is not found persuasive because the dimensions of an aluminum can formed from an aluminum sheet are dependent on the particulars of forming the can, not on properties of the aluminum alloy sheet itself.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6120621 to Jin discloses aluminum alloy sheet for processing into cans with specific examples lying within the composition of the instant claims (Jin, abstract, example 4, column 10 lines 8-31).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736